








July 8, 2009







CONFIDENTIAL




American General Finance Corporation

c/o Morgan Stanley & Co. Incorporated




Attention: Andrew Wiechmann




Re:

Confirming Our Offer for American General Transaction







Dear Mr. Wiechmann:




This letter follows our proposals to you and American General Finance
Corporation and its subsidiaries, MorEquity, Inc., American General Home Equity,
Inc. and American General Financial Services of Arkansas, Inc. (collectively,
the “Seller”) dated June 30 and July 1 and our discussions over the last several
days with you and the Seller, which we have found very productive.




As we have discussed with you and the Seller, we found your July 4 comments to
the proposed trade stipulations and representations and warranties mostly
agreeable.  We have attached hereto revised versions of both documents and our
proposal is subject to acceptance of the terms of these documents.




This proposal is made on behalf of Credit Suisse (the “Initial Purchaser”) and
PennyMac Loan Services, LLC, a wholly-owned subsidiary of Private National
Mortgage Acceptance Company, LLC (the “Servicer”).




The Initial Purchaser hereby confirms the following offer to purchase the
senior-most 60% of the securitization capital structure (“Senior Certificates”)
in a residential mortgage-backed securitization transaction with the Seller:




An offer to purchase all of the Senior Certificates in the securitization of the
proposed pool of 10,347 fixed-rate loans with an unpaid principal balance of
$1,971,758,235 for a price of 81.546875% of the par amount of those securities
in a securitization capital structure in which the Class B-1 and B-2
certificates have a fixed certificate rate of 1.00%.




Seller, at its option, may offer for evaluation by the Initial Purchaser
additional loans for inclusion in the final pool that would create a final
population of 10,500 loans.  Any such additional loans must meet the individual
credit and pool characteristics set forth herein, and inclusion in the final
pool shall be at the discretion of the Initial Purchaser.

















27001 Agoura Road, Calabasas, CA  91302

Phone: 818.224.7442







--------------------------------------------------------------------------------







Re: Confirming Our Offer for American General Transaction

Page 2













We remain committed to completing all of the required documents and negotiations
in good faith for the successful closing of a transaction by the end of July.




The terms of this letter shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of laws rules.
 This revised proposal (and attachments) contains the entire proposal relating
to the subject matter hereof and supersedes any prior oral or written proposal
to you.  This revised proposal may only be amended by a written document signed
by us.  We look forward to receiving your formal acceptance of our offer
presented in this letter and to working with you and the Seller on an exclusive
basis to successfully close this transaction by July 30. The terms of our offer
should be kept confidential.







 /s/  Stanford L. Kurland          

 /s/  Ben Aitkenhead          

Stanford L. Kurland

Ben Aitkenhead

Chief Executive Officer

Managing Director

PennyMac Loan Services, LLC,

Credit Suisse

a wholly-owned subsidiary of

Private National Mortgage Acceptance Company, LLC




Agreed and accepted as of July 8, 2009:







American General Finance Corporation







 /s/  Frederick W. Geissinger        

By:  Frederick W. Geissinger

Title:  President and Chief Executive Officer




Attachment:    Trade Stipulations













cc:

Valerie Kay, Morgan Stanley

Jim Kilman, Morgan Stanley

Eric Kaplan, Morgan Stanley

Lydia Foo, Morgan Stanley

Yared Yawand-Wossen, Morgan Stanley

David Spector, PennyMac




















--------------------------------------------------------------------------------

TRADE STIPULATIONS




1.

Securitization closing date: 7/30/09




2.

Securitization first pay date: 8/25/09




3.

Securitization cut-off date: 6/30/09




4.

Securitization Sellers: MorEquity, Inc., American General Home Equity, Inc. and
American General Financial Services of Arkansas, Inc.




5.

Securitization Depositor: American General affiliate




6.

Securitization Initial Purchaser: Credit Suisse affiliate broker-dealer




7.

Servicing rights: Released




8.

Interim servicer: MorEquity, Inc.




9.

Interim servicing terms: To be incorporated in PSA, in a form mutually
acceptable to Initial Purchaser and Interim Servicer, specifically including:




A.

remittance to master servicer on 19th of each month




B.

actual/actual servicing method




C.

customary securitization servicing advances (to be reimbursed on servicing
transfer date)




D.

prepayment period = prior calendar month




E.

due period = prior calendar month




10.

Servicing transfer date: On or before 10/1/09




11.

Gross servicing strip: 50 basis points




12.

Successor servicers: PennyMac Loan Services and Initial Purchaser’s affiliate
SPS




13.

Securitization Back-up Servicer: SPS




14.

Securitization Master Servicer/Trust Administrator: Wells Fargo, to be paid from
float




15.

Securitization Trustee: To be determined by Initial Purchaser and paid by Master
Servicer/Trust Administrator








27001 Agoura Road, Calabasas, CA  91302

Phone: 818.224.7442







--------------------------------------------------------------------------------







16.

Reporting: Servicer will cooperate with Seller with regard to certain reporting
requirement needs of the Seller, to be agreed by Servicer and Seller, including
daily reporting or feeds of information necessary for the Seller to account for
the transaction on its balance sheet.  PennyMac Loan Services shall incorporate
information received from SPS with its own information.  




17.

Securitization Structure: As described in the attached draft term sheet;
provided that Initial Purchaser may modify the term sheet structure to add
“MACR” exchangeable classes of securities.  Any related trust administration
fees will be paid by Initial Purchaser.




18.

Seller retained interest: Sellers or affiliate to retain 40% certificated
subordinate interest in securitization, certificated ownership of mortgage
prepayment premiums, and the non-economic remic tax residual.




19.

Reps: Sellers to provide the securitization representations and warranties
attached, to be guaranteed by American General Finance Corporation.




20.

Call rights: Interim Servicer and Servicer (in that order) to have 10% clean-up
call, at a price equal to the par amount of the outstanding mortgage loans plus
accrued interest, plus the fair market value of all REO properties.




21.

Securitization Offering Documents and Contracts: PPM, PSA, MLPA and other
securitization contracts to be drafted prior to closing date in a form
consistent with these stipulations and satisfactory to both Initial Purchaser
and Sellers.  Initial Purchaser acknowledges that it is a requirement of the
Sellers to achieve on-balance sheet accounting for this transaction, and that
the foregoing documents must contain provisions allowing Sellers to achieve such
accounting treatment for Sellers to consider such documents satisfactory.




22.

Servicing terms: Servicer recognizes that the portfolio is made up of seasoned
near-prime borrowers, some who require early and frequent collection activity to
prevent them from falling behind on their payments. Accordingly, the Servicer
will maintain early stage collection activities having the primary focus on
customer contact and payment collection. Servicer acknowledges that the most
important elements in maintaining customer performance are determining a
borrower’s willingness and ability to pay his or her mortgage loan and using
diligent, customary collection efforts to try to collect the payment. Once a
borrower has defaulted, it is incumbent upon the Servicer to take the necessary
steps to determine the reason for delinquency and ascertain whether the issue is
temporary or of a longer nature. Once the reason is established and the
borrower’s intentions are known, the Servicer will work to rehabilitate a
borrower who has gone delinquent or who gives signs that default – i.e.,
foreclosure – is imminent. In determining whether a borrower demonstrates a
willingness and ability to pay or a default is imminent, the Servicer must
evaluate, among other things, the borrower’s financial condition and the
condition of and circumstances affecting the property securing the mortgage
loan. The Servicer also must document the basis on which it makes a
determination that a borrower fails to

















--------------------------------------------------------------------------------







display a willingness and ability to pay or that a default is imminent. Servicer
acknowledges that a determination that a borrower is “underwater” in regards to
LTV (i.e., >100% LTV) is not sufficient grounds in itself to conclude a default
is imminent. Prior to engaging in any loss mitigation activity, the Servicer
must make all diligent efforts to rehabilitate the borrower or come up with a
plan that allows the borrower to reinstate and cure or avoid the default. If the
Servicer determines in good faith that foreclosure is unavoidable, the Servicer
shall be entitled to engage in loss mitigation servicing strategies including
modifications (pursuant to the Treasury Department’s Home Affordable
Modification Program, if applicable to the related mortgagor), short sales and
short payoffs/refinancings or loan sales (subject to the conditions described in
the following paragraph), in such a manner as to minimize losses to the trust.
In making this determination, the Servicer must confirm in writing its good
faith belief that the borrower will be unable to continue making payments in
such a manner and to such an extent that the borrower can avoid foreclosure
under the servicer’s standard foreclosure timeframes.




As part of its loss mitigation activity, if the Servicer determines in its
reasonable commercial judgment that a sale of a defaulted mortgage loan or a
pool of defaulted mortgage loans (other than any re-performing mortgage loans)
to a third-party investor at fair market value would be expected to result in
the highest net present value outcome for the trust on a loan-by-loan basis, and
that such a sale (i) is operationally feasible and (ii) compliant with REMIC and
tax laws and regulations, the Servicer may pursue a potential sale in the
secondary whole loan market. The sale of such mortgage loan or pool of mortgage
loans must be consummated at fair market value (as determined by the Servicer)
and Seller will have an opportunity to match any final, binding and successful
bid submitted by a third-party bidder (a “Winning Bidder”).  If Seller does
match such bid, Seller shall purchase the mortgage loan or pool of mortgage
loans upon terms and conditions equivalent to those negotiated by Servicer with
the Winning Bidder, taking into account transaction expenses reasonably
necessary to conduct a successful whole loan trade.




The Seller and Servicer shall develop, prior to the closing date, a “Delegated
Authority Matrix” that includes terms governing the Servicer’s initial
collection efforts and loss mitigation policies. The parties shall review and,
if necessary, revise the Delegated Authority Matrix on a periodic basis (no less
than quarterly) following commencement of the trust to optimize the servicing
guidelines prescribed therein, in the Seller’s and Servicer’s mutual opinion.
 Notwithstanding the foregoing, the parties agree that the provisions set forth
in the Delegated Authority Matrix must not impair Seller’s ability to achieve
on-balance sheet accounting for the contemplated transaction.




In addition, the Servicer agrees that the Seller has the right to physically
place its employees in the Servicer’s servicing center to ensure the appropriate
collection efforts are developed and followed.




23.

Legal opinions: Sellers to deliver legal opinions as necessary to effectuate
closing and securitization, to be agreed upon by Sellers’ counsel and Initial
Purchaser’s counsel

















--------------------------------------------------------------------------------










24.

Costs: Seller to pay its counsel fees related to the transaction, including its
securitization counsel and related to legal opinions




25.

Securitization Custodian: Initial Purchaser understands that Sellers intend to
engage BNYM as Securitization Custodian.  Initial Purchaser agrees that BNYM
will act as Securitization Custodian, provided that Sellers shall pay any BNYM
fees and expenses incurred prior to the Closing Date (excluding amounts relating
solely to Initial Purchaser’s collateral file diligence not otherwise required
for delivery of a trust receipt).  Initial Purchaser reserves the right to
negotiate BNYM fees post-Closing Date as appropriate.




26.

Collateral files: Prior to the Closing Date, Sellers shall deliver to Initial
Purchaser a certification by the Securitization Custodian with respect to the
collateral files, customary for mortgage securitizations of the type
contemplated by this transaction, including a certification acceptable to the
parties as to the possession of each collateral file and the presence or
deficiency therein of the original mortgage note, mortgage, assignments and
title policy, as may be reasonably satisfactory to Seller, Initial Purchaser and
their respective counsel.  Sellers and Initial Purchaser agree that Sellers will
cure:




A.

Prior to the Closing Date, any missing or materially defective mortgage note
through delivery of the original mortgage note or provision of a lost note
affidavit (with indemnity) and a copy of the note; any missing mortgage through
delivery of the original recorded mortgage, a copy of such recorded mortgage
certified true and correct, or a certified true copy of the original mortgage
sent for recording; any missing modification agreement through delivery of the
original modification agreement (recorded if necessary), a copy of such
modification agreement certified true and correct (with recording information if
recording is necessary), or a certified true copy of the original modification
agreement sent for recording if recording is necessary; and any missing recorded
intervening assignment of mortgage through delivery of the recorded intervening
assignment, a copy of such recorded intervening assignment certified true and
correct, or a certified true copy of the original intervening assignment sent
for recording.




B.

Prior to the Closing Date, with respect to any non-MERS loan, a blanket
corporate assignment covering all missing corporate assignments to blank from
the current owner of record.  Sellers shall undertake to prepare and deliver to
the Securitization Custodian individual assignments to blank from the current
owner of record, with such cure commencing no later than promptly following the
Closing Date.




C.

Beginning no later than promptly following the Closing Date, using best efforts
and at its sole cost and expense, all other document exceptions noted in the
Securitization Custodian’s exception report.




















--------------------------------------------------------------------------------







Sellers and Initial Purchaser agree that Initial Purchaser may delete from the
final pool of mortgage loans any mortgage loan having a material uncured
deficiency noted in paragraph A or B above. If a Seller cannot effect a
post-closing cure described in paragraph C, such Seller will repurchase the
related loan if such exception prevents or materially delays the trust from (a)
realizing against the related mortgaged property through foreclosure or similar
loss mitigation activity or (b) processing any title claim under the related
title insurance policy (unless such Seller provides appropriate recourse under a
representation and warranty relating to good title).  Notwithstanding the
foregoing, such Seller shall be required to repurchase any mortgage loan in
which the trust does not have good title.




27.

Cooperation: Sellers to cooperate in Initial Purchaser discussions with
investors and rating agencies post-closing




28.

Public announcement: Immediately following the determination by Seller of the
winning bidder, provided CS/PennyMac are the winning bidder, Seller will file an
8-K announcing its intention to perform the securitization that is the subject
of this transaction.




29.

Ratings: Initial Purchaser will notify Sellers if investors express an interest
to obtain ratings on the senior securities.  In such event, investors may agree
to increase their respective purchase prices by an amount representing the
additional market value resulting from ratings on the senior securities.

















--------------------------------------------------------------------------------

EXHIBIT 1:  REPRESENTATIONS AND WARRANTIES

Representations and Warranties of the Sellers - General.  Each Seller hereby
represents and warrants severally, and not jointly, to Purchaser as of the date
hereof and on the Closing Date as follows:




A.

Seller is a corporation organized, validly existing and in good standing under
the laws of the state of its incorporation and is duly licensed or qualified to
conduct its business as currently conducted in all jurisdictions where a
Mortgaged Property is located except where the failure to be so licensed or
qualified would not have a material adverse effect on its business or
operations;




B.

Seller has full power and authority to execute, deliver and perform this
Agreement, and to enter into and consummate all transactions contemplated
herein, including authority to sell, transfer and repurchase the Mortgage Loans.
 All necessary corporate, regulatory, or other similar action has been taken to
authorize and empower Seller and the officers or representatives acting on
Seller’s behalf to execute, deliver and perform this Agreement;




C.

The execution and delivery of this Agreement by Seller and the performance of or
compliance with the terms and conditions hereof by Seller will not result in a
material breach of any term or provision of its charter or by laws or result in
the material breach of any term or provision of, or conflict with or constitute
a material default under or result in the acceleration of any obligation under,
any agreement, indenture or loan or credit agreement or other instrument to
which it is a party or its property is subject, or result in the violation in
any material respect of any law, rule, regulation, order, judgment or decree to
which it or its property is subject as any such law, rule, regulation, order,
judgment or decree exists on the Closing Date;




D.

The transfer, assignment and conveyance of the Mortgage Notes and the Mortgages
pursuant to this Agreement are not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction;




E.

Seller has duly authorized the execution, delivery and performance of this
Agreement, has duly executed and delivered this Agreement, and this Agreement,
assuming due authorization, execution and delivery by the Purchaser, constitutes
a legal, valid and binding obligation of Seller enforceable against Seller
according to its terms and conditions set forth herein, except as such
enforcement may be limited by bankruptcy, reorganization, insolvency,
receivership, moratorium or other laws relating to the rights of creditors
generally, and by general equity principles (regardless of whether such
enforcement is considered in a proceeding in equity or at law);




F.

Seller has retained no broker or finder in connection with this transaction or
the transactions contemplated hereby except for Morgan Stanley & Co.
Incorporated who is acting as Seller’s financial advisor, and Seller shall be
solely responsible for any fees and expenses owed or payable to Morgan Stanley &
Co. Incorporated with respect to the transactions contemplated hereby;




G.

MorEquity, Inc. and American General Financial Services of Arkansas, Inc. are
members of MERS in good standing;











--------------------------------------------------------------------------------







H.

No consent, approval, authorization or order of any court or government body is
required for the execution, delivery and performance by Seller of or compliance
by Seller with this Agreement, the sale of the Mortgage Loans to the Purchaser
or the consummation of the transactions contemplated by this Agreement or if
required, such consent, authorization, order or approval shall have been
obtained prior to the Closing Date; and




I.

There are no actions or proceedings against, or investigations of, Seller before
any court, administrative agency or other tribunal (A) that prohibit it from
entering into this Agreement, (B) that are reasonably likely to prohibit or
materially and adversely affect the performance by Seller of its obligations
under, or the validity or enforceability of, this Agreement or (C) that are
reasonably likely to have a material adverse effect on the financial condition
of Seller.  The Seller is not in default with respect to any order of any court,
administrative agency, arbitrator or governmental body so as to materially and
adversely affect the transactions contemplated by this Agreement.




Representations and Warranties of Each Seller as to Each Mortgage Loan.  Each
Seller hereby represents and warrants, severally and not jointly, to Purchaser
as of the date hereof and on the Closing Date with respect to each Mortgage Loan
sold by it and listed on Schedule “__”:




a)

The information and descriptions concerning the Mortgage Loans contained in
Schedule “__” are complete, true and correct in all material respects as of the
date or dates respecting which such information is given.




b)

Seller is the sole and lawful owner of each Mortgage Loan and the servicing
rights related thereto, and has good and marketable title to the Mortgage Loans
and the servicing rights, free and clear of all pledges, encumbrances, security
interests and liens having priority over the lien of the Mortgage except for (A)
rights arising under this Agreement, (B) liens for real estate taxes and special
assessments not yet due and payable, (C) covenants, conditions and restrictions,
rights of way, easements and other matters of public record as of the date of
recording of the Mortgage, such exceptions appearing of record being acceptable
to mortgage lending institutions generally or specifically reflected in the
appraisal made in connection with the origination of the Mortgage Loan and (D)
other matters to which like properties are commonly subject which do not,
individually or in the aggregate, materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property; and has the full right and
authority to assign and transfer each Mortgage Loan, including the servicing
rights.




c)

The Mortgage Note (and any applicable lost note affidavit) and the related
Mortgage are original and genuine and each is the legal, valid and binding
obligation of the maker thereof; each is free from all claims, defenses, rights
of rescission, any discount, allowance, set-off, counterclaim, bankruptcy or
other defenses or contingent liability which could adversely affect the
collectability of any Mortgage Loan; and is enforceable in all respects in
accordance with its terms except as enforceability may be limited by (i)
bankruptcy, insolvency, liquidation, receivership, moratorium or other similar
laws affecting the enforcement of the rights of creditors and (ii) general
principles of equity, whether enforcement is sought in a proceeding in equity or
at law.  The











--------------------------------------------------------------------------------







Mortgage is a valid, subsisting and enforceable first lien and first priority
security interest on the Mortgaged Property, subject to (h)(1) and (2) below.
 The Mortgage Notes, Mortgages, Mortgage Files, all magnetic or computer tapes,
all exhibits and schedules delivered by Seller to Purchaser in connection with
the transactions contemplated herein accurately and fairly reflect in all
material respects the facts stated therein, including, without limitation, the
outstanding principal balances or other charges or payment due under the
Mortgage Loans.




d)

Any and all requirements of any applicable federal, state or local law
including, without limitation, usury, truth in lending, real estate settlement
procedures, consumer credit protection, predatory and abusive lending laws,
equal credit opportunity, fair housing and disclosure laws or unfair and
deceptive practices laws applicable to the origination and servicing of mortgage
loans of a type similar to the Mortgage Loan including, without limitation, any
provisions relating to prepayment penalties, have been complied with in all
material respects and the consummation of the transactions contemplated hereby
will not involve the violation of any such laws or regulations in any material
respect.  Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws.




e)

Except as indicated in the related Mortgage File or in connection with a
deferment of a Monthly Payment, there is no material agreement or arrangement as
to any Mortgage Loans with any Borrower regarding any variation of monthly
payments, of the finance charges, schedules of payment, or other charges due
under any Mortgage Loan, and no Borrower has been released from liability or
obligations under any Mortgage Loan, in whole or in part, and no Mortgaged
Property has been released from any Mortgage Loan; none of the terms of any of
the Mortgage Loans have been otherwise impaired, amended, altered or modified in
any way, except as reflected by a writing signed by the Borrower in the Mortgage
File (other than any payment deferrals) and not inconsistent with Sellers’
representations and warranties contained in this Article ___, and is reflected
in Schedule “__”.




f)

No Mortgage Loan has been satisfied, cancelled, subordinated or rescinded in
whole or in part.




g)

The proceeds of each Mortgage Loan have been fully disbursed to or for the
account of the related Mortgagor, and there is no requirement for future
advances thereunder.




h)

Each Mortgage Loan is secured by a first lien in the Mortgaged Property free and
clear of all prior encumbrances, evidenced by a Mortgage which has been duly
executed by the Borrower and properly acknowledged and filed or recorded in the
appropriate office for public recordation, subject to Section 2.01 of the
Pooling and Servicing Agreement, or otherwise perfected in accordance with
applicable law and, to the best of Seller’s knowledge, all applicable fees
relating thereto have been paid, and said lien is subject only to (1) the
following: (a) the liens of current real property taxes and assessments, not yet
due and payable, (b) covenants, conditions, restrictions, rights-of-way,
easements and such exceptions appearing of record as of the date of recording of
the Mortgage and being acceptable to mortgage lending institutions generally or
(c) other











--------------------------------------------------------------------------------







matters to which like properties are commonly subject which do not individually
or in the aggregate materially interfere with the benefits of the security
intended to be provided by the Mortgage, and (2) other exceptions that are
customarily acceptable to lending institutions generally and do not affect the
value or marketability of the Mortgage Property or otherwise materially impair
the Mortgage Loan.  




i)

No instruments other than those to be delivered pursuant hereto are required in
order to evidence the indebtedness, or any modification thereof, represented by
the Mortgage Loans or the first lien of Seller or to transfer and assign the
first lien to Purchaser.




j)

The servicing and collection procedures of MorEquity, Inc. used with respect to
each Mortgage Loan have been in all material respects legal, proper, prudent and
customary in the mortgage servicing business and with respect to escrow
deposits, there exist no deficiencies in connection therewith for which
customary arrangements for repayment thereof have not been made.  All related
escrow accounts are being maintained in accordance with applicable federal and
state laws and in accordance with any and all servicing agreements applicable
thereto and the terms of the Mortgages related thereto.




k)

The Mortgaged Property, and all buildings upon any Mortgaged Property, are
insured by an insurer generally acceptable in the industry against loss by fire,
theft, vandalism and hazards as are customary in the area in which the Mortgaged
Property is located, in an amount which is at least equal to the outstanding
principal balance of the related Mortgage Loan.  All insurance policies contain
a standard mortgagee clause naming the Seller, its successors and assigns as
mortgagee, and a provision for notice to mortgagee in the event of cancellation
of the policy.  Each Mortgage obligates the Borrower thereunder to maintain all
such insurance at Borrower’s cost and expense and on the Mortgagor’s failure to
do so, authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor.  If the Mortgaged Property is in an area identified on a flood hazard
map or flood insurance rate map issued by the Federal Emergency Management
Agency as having special flood hazards (and such flood insurance has been made
available), a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration is in effect.




l)

All hazard insurance premiums which are due as of the date of the Cut-Off Date
have been paid.




m)

The appraisal contained in each Mortgage File was made and signed, prior to the
approval of the Mortgage Loan application, by a duly licensed or certified
appraiser who had experience in appraising property similar to the related
Mortgaged Property.




n)

Other than with respect to any balloon loans, the related Mortgage Note is
payable in monthly installments so as to result in complete amortization of the
Mortgage Loan over the stated term.  




o)

To the best of Seller’s knowledge, all of the improvements which were included
for the purpose of determining the appraised value of the related Mortgaged











--------------------------------------------------------------------------------







Property at the time of the origination of the Mortgage Loan lie wholly within
the boundaries and building restriction lines of such property, and no
improvements on adjoining properties materially encroach upon such Mortgaged
Property, except those which are insured against by the title insurance policy
referred to in Section [__](s) below.




p)

The Mortgaged Property consists of parcels of real property with residences
thereon which, when the Mortgage Loan was originated, were one-to-four family
residences.




q)

There is no proceeding pending or, to the best of the Seller’s knowledge,
threatened for the total or partial condemnation of the related Mortgaged
Property and (ii) the Mortgaged Property is in good repair and free and clear of
any damage or waste that would affect materially and adversely the value of the
Mortgaged Property as security for the Mortgage Loan or the use for which the
Mortgaged Property was intended, unless specified in the related Brokers Price
Opinion collected in connection with due diligence and set forth on Schedule
[__] hereto.




r)

As of the date of origination of the Mortgage Loan, there had been no mechanics’
or similar liens or claims filed for work, labor or material (and no rights are
outstanding that under law could give rise to such lien) affecting the related
Mortgaged Property which are or may be liens prior to, or equal or coordinate
with, the lien of the related Mortgage.




s)

Each Mortgage Loan is insured by either (1) an ALTA Mortgage Title Insurance
Policy, valid and binding in the jurisdiction where the related Mortgaged
Property is located, insuring the Seller, its successors and assigns, as to the
first priority lien of the Mortgage in the original principal amount of the
Mortgage Loan, and subject only to (a) the lien of current real property taxes
and assessments not yet due and payable, and (b) covenants, conditions and
restrictions, rights-of-way, easements and such exceptions appearing of record
as of the date of recording of the Mortgage and being acceptable to mortgage
lending institutions generally; or (2) in the case of any Mortgage Loan secured
by a Mortgaged Property located in a jurisdiction where such policies are
generally not available, an opinion of counsel of the type customarily rendered
in such jurisdiction in lieu of title insurance.




t)

Other than with respect to the Mortgage Loans that are greater than 30 days
Delinquent, there is no default, breach, violation or event of acceleration
existing under the related Mortgage Note or Mortgage, and no event which, with
the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event of acceleration,
and the Seller has not waived any default, breach, violation or event of
acceleration that the related Mortgagor did not cure.




u)

No Monthly Payment was made by the Seller during the twelve (12) month period
prior to the Closing Date.




v)

Except for expenditures made in the ordinary course of business to protect
Seller’s rights in the Mortgage Loans or the Mortgaged Property, which shall
have been disclosed in writing to Purchaser prior to Closing Date, including
without limitation











--------------------------------------------------------------------------------







force-placed insurance premiums and amounts capitalized in connection with
modifications, no amounts have been added to the indebtedness.




w)

No Mortgage Loan is a “high cost” loan as defined under any federal, state or
local law applicable to such Mortgage Loan at the time of its origination.  No
Mortgage Loan is a High Cost Loan or Covered Home Loan (as such terms are
defined in the current S&P LEVELS® Glossary Revised, Appendix E).  There is no
Mortgage Loan that was originated on or after October 1, 2002 and on or prior to
March 7, 2003, which is secured by property located in the State of Georgia.




x)

Each Mortgage Loan that was originated or acquired by Seller after October 26,
2001 complies with the applicable requirements of the USA Patriot Act in all
material respects.




y)

In the event the Mortgage constitutes a deed of trust, a trustee, duly qualified
under applicable law to serve as such, has been properly designated and
currently so serves and is named in the Mortgage, and except in connection with
a trustee’s sale after default by a Mortgagor, no fees or expenses are payable
by the Seller to the trustee under any Mortgage that constitutes a deed of
trust.




z)

No Mortgage Loan is a graduated payment mortgage loan and no Mortgage Loan has a
shared appreciation or other contingent interest feature, nor does any Mortgage
Loan contain any “buydown” provision which is currently in effect.




aa)

Each Mortgage Loan was underwritten in accordance with the Underwriting
Guidelines of the Seller in effect at the time of acquisition, subject to
reasonable exceptions thereto.




bb)

Each Mortgage Loan is a “qualified mortgage” within Section 860G(a)(3) of the
Code.




cc)

No fraud has taken place with respect to any Mortgage Loan on the part of the
Seller, or to the Seller’s knowledge, the Mortgagor, any third party originator
of any Mortgage Loan, any appraiser, any builder or developer, any party
involved in the application of any insurance to the Mortgage Loan or any other
party involved in the origination of the Mortgage Loan.




dd)

Each primary mortgage insurance policy to which any Mortgage Loan is subject is
in full force and effect and all premiums due thereunder have been paid.




ee)

There is no delinquent tax or assessment lien against any Mortgaged Property.




ff)

Each Mortgage contains customary and enforceable provisions which render the
rights and remedies of the holder adequate to realize the benefits of the
security against the Mortgaged Property, including (i) in the case of a Mortgage
that is a deed of trust, by trustee’s sale, (ii) by summary foreclosure, if
available under applicable law, and (iii) otherwise by foreclosure, and there is
no homestead or other exemption available to the Mortgagor that would interfere
with such right to sell at a trustee’s sale or











--------------------------------------------------------------------------------







right to foreclosure, subject in each case to applicable federal and state laws
and judicial precedents with respect to bankruptcy and right of redemption.




gg)

With respect to each Mortgage Loan, either (i) the Mortgage Loan is assumable
pursuant to the terms of the Mortgage Note, or (ii) the Mortgage Loan contains a
customary provision for the acceleration of the payment of the unpaid principal
balance of the Mortgage Loan in the event the related Mortgaged Property is sold
without the prior consent of the mortgagee thereunder.




hh)

If the Mortgage Loan is secured by a long-term residential lease, (1) the lessor
under the lease holds a fee simple interest in the land; (2) the terms of such
lease expressly permit the mortgaging of the leasehold estate, the assignment of
the lease without the lessor’s consent and the acquisition by the holder of the
Mortgage of the rights of the lessee upon foreclosure or assignment in lieu of
foreclosure or provide the holder of the Mortgage with substantially similar
protections; (3) the terms of such lease do not (a) allow the termination
thereof upon the lessee’s default without the holder of the Mortgage being
entitled to receive written notice of, and opportunity to cure, such default,
(b) allow the termination of the lease in the event of damage or destruction as
long as the Mortgage is in existence, (c) prohibit the holder of the Mortgage
from being insured (or receiving proceeds of insurance) under the hazard
insurance policy or policies relating to the Mortgaged Property or (d) permit
any increase in rent other than pre-established increases set forth in the
lease; (4) the original term of such lease is not less than 15 years; (5) the
term of such lease does not terminate earlier than five years after the maturity
date of the Mortgage Note; and (6) the Mortgaged Property is located in a
jurisdiction in which the use of leasehold estates in transferring ownership in
residential properties is a widely accepted practice.




ii)

None of the Mortgage Loans are subject to the Home Ownership and Equity
Protection Act of 1994.




jj)

Each Mortgage Loan had a loan to value ratio of 100% or less as of origination.




kk)

To the best of Seller’s knowledge, the Mortgaged Property is in compliance with
all applicable environmental laws pertaining to environmental hazards including,
without limitation, asbestos, and neither the Seller nor, to the best of the
Seller’s knowledge, the related Mortgagor, has received any notice of any
violation or potential violation of such law.




ll)

The Seller has fully furnished, in accordance with the Fair Credit Reporting Act
and its implementing regulations, accurate and complete information (e.g.,
favorable and unfavorable) on its Mortgagor credit files to Equifax, Experian
and Trans Union Credit Information Company, on a monthly basis.




mm)

No Mortgage Loan was 60 or more days Delinquent as of the Cut-off Date and no
Mortgage Loan was 60 or more days Delinquent as of the last day of any of the 12
months preceding the Closing Date, in each case other than as set forth on the
Mortgage Loan Schedule.














--------------------------------------------------------------------------------







For purposes of the representations and warranties in paragraphs (t) and (mm)
above, “Delinquent” means the delinquency method used by the Mortgage Bankers
Association.  Under this method, a mortgage loan is considered “30 days or more
Delinquent” if the borrower fails to make a scheduled payment prior to the
mortgage loan’s first succeeding due date.  A mortgage loan would be considered
“60 days or more Delinquent” with respect to such scheduled payment if such
scheduled payment were not made prior to the close of business on the day prior
to the mortgage loan’s second succeeding due date (or, in the preceding example,
if the mortgage loan with a payment due on June 1 remained unpaid as of the
close of business on July 31).  Unless otherwise specified, with respect to any
date of determination, determinations of delinquency are made as of the last day
of the prior calendar month.  Mortgage Loans with due dates which are not the
first of the month are treated as if the due date was the first of the following
month.









